Title: From George Washington to William Hartshorne, 20 February 1786
From: Washington, George
To: Hartshorne, William



Sir,
Mot Vernon 20th Feby 1786.

I ought to have acknowledged the receipt of your letter of the 10th sooner, tho’ I am at a loss what answer to give it now.
When I sent to Boston for my Jackass, which was previous to the presentation of Captn Pearce’s order, tho’ subsequent to the date of it, I requested Mr Cushing (the Lieut: Governor) to whose care this animal was addressed, to pay all the charges which had accrued for freight & other accidental expences attending the importation [of] him, and to draw upon me for the amount. In consequence I have answered a Draft, to Mr Taylor of your town, for 300 Dollars; & was informed by Mr Cushing,

by letter of equal date with the Draft, that he had not at that time been able to obtain Captn Pearce’s Accot—but that it should be transmitted as soon as the matter could be settled with him. In this way the thing has lain ever since; Post after Post I have been looking for some further advice respecting this business, but hitherto in vain. I am ready at any moment to answer Captn Pearce’s demand, when it is properly ascertained (if it has not been already paid) but it would be inconvenient for me to advance the money twice; of this, I think both Mr Shaw & L. Washington were requested some time ago to inform you—for if the 300 Dollars has not, in part, been appropriated to the payment of Captn Pearce’s demand, I know not for what purpose the order was drawn upon me. All the other charges did not amount to more than one third of that sum.
I depended so much upon others to enquire into the usual freight of a horse from London to this Country, as not, hitherto, to have taken any steps myself, to obtain information; & it is to be feared none has been taken, either by Mr Shaw or L. W——, nor do I know at this moment where to direct my enquiries.
I am thankful for your attention to my request respecting the Buck wheat and Flax seeds, & shall be glad to know when they arrive, as I wish to secure all my Seeds for Spring sowing, in time. I am Sir, Yr most Obt Servant

G: Washington

